     Case 3:15-cv-02320-JM-AHG Document 304 Filed 12/10/20 PageID.13554 Page 1 of 2



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11     SHAVONDA HAWKINS, on behalf of                      Case No.: 15cv2320 JM(AHG)
       herself and all others similarly situated,
12
                                          Plaintiff,       ORDER ON MOTION TO SEAL
13
       v.
14
       THE KROGER COMPANY,
15
                                        Defendant.
16
17           On December 4, 2020, Plaintiff filed a motion to file an unredacted version of the
18    Declaration of Gregory S. Weston in support of Plaintiff’s Opposition to Kroger’s Motion
19    for Judgment (“Weston Declaration”) along with several attached exhibits under seal
20    because it contains a document designated by Kroger as “confidential.” (Doc. No. 288.)
21           In support of the motion, Plaintiff contends that although it is her view that there is
22    nothing in the documents that qualifies for sealing, Defendant is requesting the documents
23    be sealed as they contain information designated by Kroger as “confidential.” The
24    document Kroger has designated as confidential is a product specification sheet for Kroger
25    Breadcrumbs dated March 13, 2015. Plaintiff asserts that: “Kroger contends this document
26    is properly sealed because it contains sensitive competitive business information.” (Doc.
27    No. 288-1 at 2.)
28

                                                       1
                                                                                    15cv2320 JM(AHG)
     Case 3:15-cv-02320-JM-AHG Document 304 Filed 12/10/20 PageID.13555 Page 2 of 2



1           Once protected discovery documents are made part of a dispositive motion, “they
2     lose their status of being raw fruits of discovery” and no longer enjoy protected status
3     without some overriding interests in favor of keeping the material confidential. Foltz v.
4     State Farm Mut. Auto. Ins. Co. 331 F.3d 1122, 1136 (9th Cir. 2003). Having reviewed the
5     exhibit in question, the court does not find compelling reasons to file the product
6     specification sheet under seal on the broad ground set forth.
7           Accordingly, the court DENIES Plaintiff’s motion to seal. Having found no
8     compelling reason exists to seal the documents, Plaintiff shall publicly file the document
9     lodged under seal at Docket Number 289 forthwith.
10          IT IS SO ORDERED.
11     Dated: December 10, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                 15cv2320 JM(AHG)
